Citation Nr: 1145394	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-38 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 22, 2008, for the grant of a total disability rating based on individual unemployability (TDIU) and dependents' educational assistance (DEA).  



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 to June 1983.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008, a statement of the case was issued in September 2009 and a substantive appeal was timely received in October 2009.  The rating decision in July 2008 granted entitlement to TDIU and assigned an effective date of June 18, 2008; however a subsequent rating decision in December 2008 granted service connection for pain disorder and assigned a 70 percent evaluation effective May 22, 2008, the statement of the case in September 2009 granted an effective date of May 22, 2008 for TDIU and DEA and the Veteran continued to appeal the assignment of the effective date.

It is unclear whether the Veteran's claims of service connection for posttraumatic stress disorder, left knee and left leg are currently on appeal and this matter is further addressed in the remand below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been granted an effective date of May 22, 2008 for TDIU.  Prior to this date he was service connected for lumbar sprain rated 20 percent from June 29, 1999; left ankle degenerative joint disease, rated 20 percent from June 29, 1999; residuals of a right ankle sprain rated 10 percent from March 9, 2004; and, right knee osteoarthritis and enthesopathy rated 10 percent from September 13, 2006.  At the time TDIU was granted and an effective date of May 22, 2008 was assigned, the schedular percentage requirements for total disability rating for compensation based on individual unemployability were not met, however an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

The Veteran's claim for TDIU was received in August 2005, whereby he indicated that he last worked full time in May 2005 and in July 2005 became too disabled to work.  In October 2008, the Veteran contended his effective date for TDIU should be from 2005.  

A VA doctor in April 2005, indicated that the Veteran's training was in truck driving and his service-connected left ankle disabled him from his current job while his service-connected low back limited his ability to drive.  The examiner concluded that the Veteran was indefinitely unable to perform the job for which he was trained due to the ankle injury.  The examiner noted that vocational rehabilitation failed in the past.  In July 2005, the same examiner indicated the Veteran could work at a sedentary desk job.  In May 2006 and in August 2006, the examiner indicated that if the VA vocational rehabilitation service failed to find the Veteran a job then he was unemployable.  In August 2006 the examiner noted that the service-connected left ankle and right knee (which was not service connected at that time), precluded physical labor that required standing or walking for more than five minutes, driving a standard transmission was out of the question due to the left ankle disability and driving a standard transmission was unsafe due to pain medications.  A VA progress note in July 2007 shows the examiner opined that ankle damage was enough to permanently disable the Veteran from any job requiring physical labor, the Veteran would be able to perform a desk job, however PTSD made it challenging for the Veteran to interact with people, which limited him to jobs that were nonphysical and did not require face to face contact, which were very few in number if any.  Therefore the examiner concluded that within reasonable definitions of unemployability the Veteran was permanently disabled.  In September 2007 and December 2007, the examiner indicated that due to the service-connected ankle, back and right knee; and nonservice-connected PTSD, it was very difficult to imagine any job the Veteran could do.  Subsequently, in June 2009, February 2010, and May 2011 the examiner continued to opine that the Veteran was unable to work due to his service-connected back, knee, ankle and narcotic pain medications eliminated desk job options due to testing regulation and ability to function while on medication.  In June 2009, February 2010 and May 2011, the examiner also indicated that the VA vocational rehabilitation service was unable to find the Veteran a job for which he was suited given his current of state of health.  In May 2011, the examiner noted that his review of the file shows the Veteran was unemployable since February 2006, however the Veteran claims he has been unemployable since August 2005 and there was no reason to doubt that assessment.  A deferred rating decision in April 2008, shows that the Veteran was too disabled for vocational rehabilitation.  

VA progress beginning in June 2002, show the Veteran applied for benefits from the Social Security Administration (SSA).  These records need to be obtained and associated with the claims folder.  

Lastly a rating decision in August 2004, denied service connection for posttraumatic stress disorder (PTSD), left knee pain, left leg pain and right leg pain (however service connection for the right leg was subsequently granted in a rating decision in January 2007).  A notice of disagreement was received in September 2004, a statement of the case was issued in June 2006 and a timely Form 9 appeal was received in June 2006.  On the Form 9, the Veteran requested a Board hearing at the RO, in July 2006 clarified that he wanted a RO hearing and in September 2006 indicated that he wanted a Board hearing at the RO if his appeal was unsuccessful.  In January 2007, the Veteran filed a notice of disagreement with a rating decision which that same month denied entitlement to TDIU and a rating higher than 20 percent for the low back disability.  A report of contact and a deferred rating decision in July 2008, show that if the Veteran was granted TDIU and a 40 percent evaluation for his low back both appeals would be satisfied.  A rating decision that same month granted TDIU and assigned a 40 percent rating for the service-connected low back disability.  In August 2008, the RO determined that all appeals have been satisfied, including the appeal initiated by the Form 9 appeal received in September 2006.  As a written statement has not been received from the Veteran requesting that his claims of service connection for PTSD, left knee and left leg be withdrawn, the Veteran should be contacted and asked if he is still pursuing these issues and if so whether he wants a Board hearing.  

As an effective date earlier than May 22, 2008, for the grant of entitlement to DEA benefits is predicated on the effective date of TDIU, this issue needs to be readjudicated after the Remand directives below are complied with.  

Accordingly, the case is REMANDED for the following action:

1. Clarify with the Veteran whether he is continuing to appeal his claims of service connection for PTSD, left knee and left leg and if so whether he wants a Board hearing and the type of hearing he desires.  Inform the Veteran that if he is not continuing to appeal these issues, he must submit a signed written statement that he is withdrawing his claims of service connection for PTSD, left knee disability and left leg disability.  

2. Request records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Pursuant to 38 C.F.R. § 4.16(b), refer the claim for TDIU prior to May 22, 2008 to VA's Director of Compensation and Pension Service for extraschedular consideration.

4. After the development is completed, adjudicate the claim of an effective date earlier than May 22, 2008, for the grant of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) and then adjudicate the claim of an effective date earlier than May 22, 2008 for the grant of DEA.  If the benefits remain denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


